McFarland, J., dissenting.
I dissent. The undertaking provided for in section 942 has all the conditions of an undertaking on appeal, and when given, in my opinion, renders the undertaking mentioned in section 941 unnecessary.
The following is the opinion of Department Two above referred to, rendered on the 6th of November, 1886: —
The Court.
— Motion to dismiss an appeal. There is no three-hundred-dollar undertaking on appeal, as required by sections 940 and 941, Code of Civil Procedure. The undertaking closely follows section 942, Code of Civil Procedure, which prescribes the requisites of the undertaking to stay execution. We are therefore of opinion that the undertaking must be construed to be given for the purpose stated in the undertaking; that is, to stay execution. We cannot construe it to include the three-hundred-dollar undertaking on appeal. Motion granted.